Hurt, Judge.
Sam Wheeler and George Nixon were indicted in separate bills for the murder of R. A. Short. Nixon, upon the trial, was found guilty of murder of the first degree, and his punishment assessed at confinement in the penitentiary for life.
The appellant, Wheeler, was also tried and convicted of the same offense, and the death penalty assessed against him. Both parties appealed to this court, and the judgment in the Nixon case was, on Thursday, the eighteenth instant, affirmed without a written opinion.
In this, as in the Nixon case, there is neither bill of exceptions, statement of facts, nor assignment of errors. Notwithstanding the absence of these, we have given the records of these cases our most careful attention, and have found that the conviction of these defendants has been in strict pursuance of the law of the land. The indictments are good and sufficient; the parties were arraigned and pleaded thereto. The jurors were properly Impaneled and sworn; in fact, the proceedings in all respects were in strict compliance with the Code. Whether the charge *599of the court was applicable to the facts, we cannot determine, there being no statement of facts. The presumption is, in such a state of case, that each and every part of the charge has support in the evidence. That there is radical error in the charge, and therefore the judgment must be reversed, is not the case; on the contrary, the law of murder, in its different degrees, was most clearly and correctly given by the learned judge below. Whether defendant Wheeler is guilty of the crime for which he is to suffer the extreme penalty of the law, to wit, death, we know not; but that he is, in the absence of the statement of facts, must be presumed by this court.
There being no error apparent in the record, the judgment must be affirmed.

Affirmed,

Opinion delivered October 20, 1883.